IN THE UNITED STATES DISTRICT COURT
FOR THE FASTERN DISTRICT OF TENNESSEE
AT WINCHESTER

GERALDINE STEPHENS and ARTHUR
STEPHENS, ,

Plaintiffs,

KROGER LIMITED PARTNERSHIP L

)
)
)
,
VS. ) JURY DEMANDED
)
)
)
Defendant. )

 

NOTICE OF REMOVAL

 

Defendant, Kroger Limited Partnership I, without waiving any objections to
jurisdiction, by and through counsel and pursuant to 28 U.S.C, §§ 1441, 1446, and 1332,
as follows:

1. Kroger Limited Partnership I is a Defendant in action styled Geraldine
Stephens and Arthur Stephens, case number 2020-CV-2472020-CV-232, which has been
filed in the Circuit Court for Franklin County, Tennessee, and originally filed on December
18, 2020. Copies of the Summons and Complaint filed in said action are attached hereto
and are made a part hereof by reference as collective Exhibit A and constitute all process,
pleadings, and Orders served upon Kroger Limited Partnership I.

2, The Summons and Complaint were served upon Kroger Limited
Partnership J on January 13, 2021,

3, Plaintiffs, Geraldine Stephens and Arthur Stephens, are citizens and

residents of Franklin County, Tennessee.

Case 4:21-cv-00003-CLC-SKL Document1 Filed 01/21/21 Pagelof3 PagelD#: 1

 
4, Defendant Kroger Co., improperly named as a defendant in this suit, is a
corporation organized and headquartered in Ohio, with its primary place of business in
Ohio,

5. Defendant Kroger Limited Partnership I is a limited partnership organized
and headquartered in Ohio, with its primary place of business in Ohio. Kroger Limited
Partnership I is comprised of two pattners. The Kroger Co. is the limited partner of Kroger
Limited Partnership I, and is incorporated in Ohio with its principal place of business in
Ohio. KRPG, Inc. is the general partner of Kroger Limited Partnership I, and is
incorporated in Ohio with its principal place of business in Ohio.

6. Plaintiffs’ Complaint alleges damages and seeks recovery from Defendant
for economic and non-economic damages as a result of alleged personal injuries to Plaintiff
Geraldine Stephens as well as loss of consortium damages to Plaintiff Arthur Stephens.
Plaintiffs’ Complaint seeks damages in the amount of $900,000.00.

7. Accordingly, the amount in controversy exceeds Seventy-five Thousand
Dollars ($75,000). Therefore, the United States District Courts have original subject matter
jurisdiction under 28 U.S.C. § 1332,

8, Defendant Kroger Limited Partnership I hereby gives notice within thirty
(30) days after service and receipt by it of the Complaint filed in the Circuit Court of
Franklin County, Tennessee, pursuant to 28 U.S.C. § 1446 and Rule 11 of the Federal
Rules of Civil Procedure, of the removal of the above-styled case to the United States
District Court for the Eastern District of Tennessee, Winchester Division. Said notice of

removal has been given to all attorneys involved in this lawsuit.

Case 4:21-cv-00003-CLC-SKL Document1 Filed 01/21/21 Page 2of3 PagelD #: 2

 
9, Defendant Kroger Limited Partnership I has also sent for filing a Notice of
Removal to the Circuit Court of Franklin County, Tennessee. A copy of the Notice of
Removal filed in the state court is attached as Exhibit B

WHEREFORE, please take notice that Defendant Kroger Limited Partnership I
removes the state action styled Geraldine Stephens and Arthur Stephens v. Kroger Limited
Partnership I, case number 2020-CV-247, from the Circuit Court of Franklin County,
Tennessee, where it is now pending, to the United States District Court for the Easter
District of Tennessee.

This 21 day of January, 2021.

Respectfully submitted,

SPICER RUDSTROM PLLC

/s/ B. Thomas Hickey, Jr.

B. Thomas Hickey, Jr. BPR# 19105
Attorney for Defendant

537 Market Street, Suite 203
Chattanooga, TN 37402

(423) 756-0262 telephone

(423) 756-8489 facsimile
bth@spicerfirm.com

 

CERTIFICATE OF SERVICE

I hereby certify that a true and exact copy of the foregoing pleading has been sent
via U.S. Mail, postage prepaid and properly addressed, to:

Robert Floyd Davis

Davis, Kessler & Davis

433 Cherokee Blvd.

Chattanooga, TN 37405

This 21" day of January, 2021.

/s/ B. Thomas Hickey, Jr.
B. Thomas Hickey, Jr.

Case 4:21-cv-00003-CLC-SKL Document1 Filed 01/21/21 Page3of3 PagelD #: 3

 
